POST EFFECTIVE AMENDMENT TO FORM 1-A OFFERING CIRCULAR Madyson Equity Group, LP (the "Company") Offering Circular dated January 24, 2017 The Company is hereby providing the information required by Part I of Form S-11 (17 9 CFR 239.18 and are following the requirements for a smaller reporting company as it meets the definition of that term in Rule 405 (17 CFR 230.405). An offering statement pursuant to Regulation A relating to these securities has been filed with the Securities and Exchange Commission. Information contained in this Preliminary Offering Circular is subject to completion or amendment. These securities may not be sold nor may offers to buy be accepted before the offering statement filed with the Commission is qualified. This Preliminary Offering Circular shall not constitute an offer to sell or the solicitation of an offer to buy nor there any sales of these securities in any state in which such offer, solicitation or sale would be unlawful before registration or qualification under the laws of any such state. The Company may elect to satisfy its obligation to deliver a Final Offering Circular by sending you a notice within two business days after the completion of our sale that contains the URL where the Final Offering Circular or the offering statement in which such Final Offering Circular was filed may be obtained. We are offering 50,000 Limited Partnership Interests (“Limited Partnership Interests” or “Interests”) at $1,000 per Interests through our General Partner (the “Offering.”) The Limited Partnership Interests shall bear a cumulative, non-compounding Preferred Return (“Preferred Return”) of seven percent (7%) on invested capital. The Company raised the minimum offer amount of $1,000,000 (“Minimum Offering”) and has raised $8,788,652 to date. This Offering terminates in 365 days after commencement of this Offering date of November 4, 2016, but may be extended for an additional 365 at the discretion of the General Partner. There are no provisions for the return of funds once the minimum of 1,000 Interests are sold. No commissions will be paid for the sale of the Interests offered by the Company. No public market currently exists for our Interests. The Company will be managed by Madyson Capital Management, LLC which is managed by Joseph D. Ryan (the “General Partner.”) The Company has set a minimum investment requirement of $5,000, but may accept subscriptions for less at the discretion of the General Partner. Therefore, purchasers of our Interests qualified hereunder may be unable to sell their securities, because there may not be a public market for our securities. Any purchaser of our securities should be in a financial position to bear the risks of losing their entire investment. The transfer of Interests is limited. A Limited Partner may assign, his, her or its Interests only if only if certain conditions set forth in the Partnership Agreement are satisfied. Please see those conditions on page 39 under "SUMMARY OF PARTNERSHIP AGREEMENT-Withdrawal, Redemption Policy and Other Events of Dissociation." The Company has been formed to acquire various real estate related assets such senior living facilities and multifamily properties throughout United States.To date, it has purchased single family residences, multifamily properties and an office building. The Company is considered an "emerging growth company" under Section 101(a) of the Jumpstart Our Business Startups Act as it is an issuer that had total annual gross revenues of less than $1 billion during its most recently completed fiscal year. Our independent auditors included an explanatory paragraph in the report on our 2016 financial statements related to the uncertainty in our ability to continue as a going concern. 1 Some of our Risk Factors include: · We are an emerging growth company with a limited operating history. · Subscribers will have limited control in our company with limited voting rights. The Managing Limited Partners will manage the day to day operations of the Company. · We may require additional financing, such as bank loans, outside of this offering in order for our operations to be successful. · We have not conducted any revenue-generating activities and as such have not generated any revenue since inception. · Our offering price is arbitrary and does not reflect the book value of our Limited Partnership Interests. · Investments in real estate and real estate related assets are speculative and we will be highly dependent on the performance of the real estate market. · Our independent auditors have expressed substantial doubt about our ability to continue as a going concern in the independent auditors' report to the financial statements included in the Offering. · The Company does not currently own any assets.
